                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    LINDA FOWLER,                                          Case No. 2:16-CV-450 JCM (GWF)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     WAL-MART STORES, INC.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Fowler v. Wal-Mart Stores, Inc., case number
               14     2:16-cv-00450-JCM-GWF.
               15            On March 6, 2019, the court issued a pretrial order setting trial for July 29, 2019. (ECF
               16     No. 62). On May 10, 2019, the litigants filed a notice of settlement and represented that they will
               17     file closing documents after they exchange settlement funds. (ECF No. 63). The parties have not
               18     yet filed closing documents. To afford the litigants adequate time to exchange funds and file a
               19     stipulation to dismiss, the court will reschedule calendar call to September 18, 2019, at 1:30 p.m.,
               20     and trial on September 23, 2019, at 9:00 a.m.
               21            Accordingly,
               22            IT IS SO ORDERED.
               23            DATED June 21, 2019.
               24
                                                                    __________________________________________
               25                                                   UNITED STATES DISTRICT JUDGE

               26
               27
               28

James C. Mahan
U.S. District Judge
